           Case 1:19-cv-01115-SES Document 36 Filed 07/23/21 Page 1 of 1




                   UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANTONETTE FRY,                        :     CIVIL NO.: 1:19-CV-01115
                                      :
               Plaintiff,             :
                                      :
      v.                              :     (Chief Magistrate Judge Schwab)
                                      :
SWEET HOME HEALTHCARE,                :
LLC,                                  :
                                      :
               Defendant.             :

                                     ORDER
                                   July 23, 2020

      Following our consideration of Antonette Fry’s (“Fry”) motion for default

judgment (doc. 31), and in accordance with our memorandum opinion addressing

the same, IT IS ORDERED that Fry’s motion for default judgment is

GRANTED. Judgment is entered against the defendants in the amount of

$60,550, which sum is comprised of $27,340.00 as to Fry’s lost-wages damages;

$15,000.00 as to Fry’s compensatory damages; and $18,210.00 as to Fry’s

attorney’s fees.



                                            S/Susan E. Schwab
                                            Susan E. Schwab
                                            Chief United States Magistrate Judge
